NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-1945
                                       ___________

                                 DARLENE ANORUO,
                                          Appellant

                                             v.

                      TENET HEALTHSYSTEM HAHNEMANN,
                         DBA Hahnemann University Hospital
                      ____________________________________

                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                    (D.C. Miscellaneous Action No. 2-16-mc-00125)
                       District Judge: Honorable Anita B. Brody
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 September 12, 2017
              Before: AMBRO, KRAUSE and NYGAARD, Circuit Judges

                           (Opinion filed: September 19, 2017)
                                      ___________

                                        OPINION *
                                       ___________

PER CURIAM

       Dr. Darlene Anoruo appeals pro se from the District Court’s order granting Tenet

HealthSystem Hahnemann’s motion to confirm an arbitration award and denying her


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
motion to vacate that arbitration award. Because Dr. Anoruo failed to establish any basis

to vacate the arbitrator’s ruling, we will affirm.

       Dr. Anoruo resigned from a Family Medicine Residency Program at Hahnemann

on June 15, 2009, without completing all of the program requirements. She filed a pro se

federal complaint and an Equal Employment Opportunity Commission (“EEOC”) charge

on June 15, 2011, against Hahnemann and related individuals. The complaint was

dismissed for the failure to pay the filing fee, while the EEOC issued a No Cause

Determination Right to Sue Letter on April 29, 2013. Through counsel, Dr. Anoruo then

filed a complaint in the District Court on July 29, 2013, that raised racial discrimination

and breach-of-contract claims against Hahnemann. Through counsel, the parties then

entered into a joint stipulation, pursuant to Dr. Anoruo’s employment agreement with

Hahnemann, to stay the litigation in federal court and submit the claims to arbitration.

       After discovery, Dr. Anoruo’s lawyer withdrew from the representation shortly

before the scheduled arbitration hearing. The hearing dates were canceled to allow Dr.

Anoruo to obtain new counsel, but several months later she stated that she would proceed

pro se. Hahnemann then moved for summary judgment on statute-of-limitations grounds.

The arbitrator elected to defer judgment on that motion until hearing arguments

concerning both the timeliness issue and the merits of Dr. Anoruo’s claims. After five

days of hearings, the arbitrator issued an award in favor of Hahnemann and against Dr.

Anoruo, on the ground that Dr. Anoruo’s claims were time-barred.

       In particular the arbitrator ruled that Dr. Anoruo had failed to file her EEOC

complaint within the requisite 300 days after what he determined was the date of



                                               2
Hahnemann’s latest discriminatory act—that is, the June 15, 2009 constructive discharge

that arose out of her resignation. Relatedly, the first time Dr. Anoruo had raised a

potential 42 U.S.C. § 1981 discrimination claim was in the July 29, 2013 federal

complaint, which had been filed several weeks after the four-year statute of limitations

for such claims had run following her resignation on June 15, 2009. The arbitrator also

ruled that there was no basis for tolling the statute of limitations on any of her claims.

       Dr. Anoruo then filed a motion to vacate the arbitration award in the District

Court. Hahnemann responded and filed a cross-motion to confirm the award; thereafter,

Dr. Anoruo responded to Hahnemann’s cross-motion. The District Court then issued an

order that denied Dr. Anoruo’s motion to vacate and granted Hahnemann’s motion to

confirm. This appeal followed.

       We have jurisdiction pursuant to 28 U.S.C. § 1291 and 9 U.S.C. § 16. We review

the District Court’s legal conclusions de novo and any factual findings for clear error.

See Opalinski v. Robert Half Int’l Inc., 761 F.3d 326, 330 (3d Cir. 2014); Freeman v.

Pittsburgh Glass Works, LLC, 709 F.3d 240, 251 (3d Cir. 2013).

       Our review of the underlying arbitration award is “extremely deferential.”

Dluhos v. Strasberg, 321 F.3d 365, 372 (3d Cir. 2003). Section 10 of the Federal

Arbitration Act sets out narrow and exclusive circumstances under which a court may

vacate an arbitration award. Hall St. Assocs. LLC v. Mattel, Inc., 552 U.S. 576, 586-87




                                              3
(2008). 1 Under the Act, a court must confirm an arbitration award unless: (1) it was

procured by corruption, fraud, or undue means; (2) the arbitrators demonstrated partiality

or corruption; (3) they were guilty of misconduct; or (4) they exceeded their powers.

9 U.S.C. §§ 9, 10(a)(1)-(4). Dr. Anoruo has failed to show that the arbitration award

should have been vacated on any of these bases.

       First, there is no indication of any corruption, partiality, or misconduct in the

record. The arbitration award discusses each party’s arguments and evidence in a

substantial written opinion. Although Dr. Anoruo says that her evidence was stronger

than Hahnemann’s and should have been credited, the mere fact that the arbitrator made

factual findings that were unfavorable to her case does not mean that the arbitrator was

partial to her opponent. In addition, Dr. Anoruo’s assertion that the arbitrator ruled

against her as a result of ex parte communications between counsel for Hahnemann and

the arbitrator has no support in the record. Rather, that assertion amounts to wholly

circumstantial innuendo.

       Second, there is no indication that the arbitrator exceeded his powers or otherwise

disregarded the applicable law in this case. The record shows that Dr. Anoruo’s

employment agreement subjected her suit against Hahnemann to arbitration. Dr. Anoruo

concedes that during the arbitration she was able to present all of her evidence concerning

the statute of limitations and any basis for tolling the limitations period. The arbitrator


1
  We have not ruled on whether a court may also still vacate an award for a “manifest
disregard of the law” after Hall. See Goldman v. Citigroup Glob. Mkts. Inc., 834 F.3d
242, 256 n.13 (3d Cir. 2016). In any event, as discussed below, there is no indication in
the record that the arbitrator disregarded the applicable law in this case.



                                              4
then specifically mentioned in the final award that he had given Dr. Anoruo the

opportunity to present evidence sufficient to justify tolling the statute of limitations, but

that the evidence received was legally insufficient or noncognizable on the question of

tolling. Dr. Anoruo’s argument, although phrased in terms of the scope of the arbitrator’s

powers or the contention that the arbitrator showed manifest disregard for the law, is in

essence a mere disagreement with the arbitrator’s findings and conclusions. That is not a

proper basis on which to vacate an arbitration award.

       For these reasons, we will affirm the District Court’s judgment.




                                               5